                                            Case 2:15-ml-02668-PSG-JEM Document 323 Filed 04/21/21 Page 1 of 1 Page ID #:4729
      012345ÿ738347ÿ5273923ÿ 093ÿ                                                                                       ÿÿÿ                                                                                                   093ÿ074ÿ1 Dÿ
      41398 ÿ5273923ÿ ÿ8 2 9128ÿ                                                      *+$ÿ'(,ÿ+ÿ%%
                                                                                                         ÿ!*"+ÿ(#!$,%ÿ
                                                                                                                          ÿ#&($$ÿÿ'-!#+$+"(ÿ.$ÿ#&!!$$%/
                                                                                                                                                           (ÿ$ÿ0ÿ&12
                                                                                                                                                                    $2ÿ'34356)ÿ7"8ÿ*36ÿ':!4;"<(=4'35(ÿ6'!:ÿ5$6(ÿÿ6$>?&4!ÿ@$(7A$>ÿBC
                                                                                                                                                                                                                           EÿF
   cqHÿÿlonqhnÿNgmploÿâãäããÿæçãäèéçêã                                                             qHÿÿlonqhnÿNulogÿëìíìîÿïðíèñòóì                                                           ©qHÿÿlonqhnÿ4¦xqiyÿôõçãäèöçêã÷øùøêöäúûüýôãþÿ0ûê
   ÿÿÿÿÿÿÿjlmÿnuipÿmrgm                                                                           ÿÿÿÿÿÿÿ1wxgm                                                                              ÿÿÿÿÿÿÿ8rrmgpp
   cHÿÿ8nnlmogkÿ1qxgÿ1ã23ÿéôü                        Hÿÿ8nnlmogkÿNulogÿëìíìîÿïðíèñòóï                 ©Hÿÿ8nnlmogkÿ4¦xqiyÿøöôü÷øùøêöäúûüýôãþÿ0ûê
   ÿÿÿÿÿÿÿKijÿrijjgmgonP                              ÿÿÿÿÿÿÿ1wxgm                                      ÿÿÿÿÿÿÿ8rrmgpp
  GHÿI8221Jÿ8559477ÿK21 054ÿ8Lÿ29Iÿ18I4Mÿ2ÿ8NN 28O 4P                ªHÿ1qxgÿÿ9lygÿljÿ 45öçä2çýýøÿ6ö7ãôäÿ8ûô9ÿÿüõöÿæãä03ÿ19ûô2øÿæöô
  ²³´µ¶·ÿ¹º»¼½¾¿ÿÀÀÁ                                                 ÿÿÿÿNqmnkÿ9gfmgpgongr
  ÂÃÄÂÿÅÆ¾·³¾ÿº¼ÿÇÈ¾ÿÅµ¾½ÉÊ¶´ÿ                                                                                           §Hÿÿqpgÿ1qxg                         äÿâãÿö2çûäö5ÿûû2õö55ÿãöúùãøÿ1ùäüöþÿ6ç0ã2ÿéä2ç2ôùø2ÿç2çúö2çûä
  ËÌÍÿÃÎ
  Ï¾ÐÿÑº½ÒÓÿÏÑÿÂÄÄÂÔ                                                                                                     «qHÿÿ5ipnmihnÿlwmnÿ                ìíóèê5èìñè41è                                                       «Hÿÿ8ffgqypÿlwmnÿ
                                                                                                                         ÿÿÿÿÿÿÿqpgÿ1wxgm                                                                                              ÿÿÿÿÿÿÿqpgÿ1wxgm
  THÿÿ2152834ÿLR43R49ÿN9 44521JÿL87ÿKUVWWXYÿW[\]ÿW[Yÿ^Y_ÿ̀W_abS
                52J238 Dÿ94 9545             39817 92O45ÿODÿ8ÿ 093ÿ94N 9349¬ÿ18I4ÿ ÿ 093ÿ94N 9349Söôãöÿûû5ôç03
 QHÿ3R27ÿ39817 92N3ÿ9549ÿ27ÿ 9Sÿ                         8ffgqy 1lo¦8ffgqy                                            mixioqy iziy                                                 8 078                                N5
                                                                                                                                                                                      2oÿjlmxqÿfqwfgmipÿKlwmnÿlmrgmÿjlmÿnmqophmifnpÿxwpnÿgÿqnnqhugrPÿ
 cdHÿ39817 92N3K7Pÿ94e047345ÿK7fghijkÿflmniloKpPÿqorÿrqngKpPÿljÿfmlhggriosKpPÿjlmÿtuihuÿnmqophmifnÿipÿmgvwgpngrMÿjlmxqnKpPMÿqorÿrgyizgmkÿnkfgPSÿ ­Wÿ^®                         ¯ÿUVYU¤ÿ|VYÿ~WU¤Y|ÿ|WÿXYYÿÿ̀|VYÿ|_}[XU_^|ÿV}Xÿ}\_Y}~]ÿYY[ÿ̀\Y~ÿ}[~ÿÿ̀XWÿ
                                                                                                                                                                             _W~Yÿ|VYÿ¥°Y\Y}XYÿWÿ̀¯_}[XU_^|ÿ°YX|_U|W[¥ÿ~}|Yÿ[ÿUW\a[ÿUÿY\W£
  qHÿÿÿR48921JK7Pÿ9ÿN 932 17ÿ ÿR48921J7ÿK{||}UVÿ}~~|W[}\ÿ^}YXÿÿ̀[YUYXX}_]ÿÿÿ̀XY}\Y~ÿ}ÿUW_|ÿ                                                      ¡¢ÿ}UUYXXÿ[U\~Y~ÿ hHÿÿ94 4874ÿ ÿ39817Hÿ rHÿÿÿÿÿÿÿÿÿÿ54 249Dÿ3DN4
  W_~Y_ÿ_Y\Y}X[ÿ|_}[XU_^|ÿ|Wÿ|VYÿW_~Y_[ÿ^}_|]ÿaX|ÿYÿ}||}UVY~ÿVY_YÿW_ÿYa}\Y~ÿ|Wÿ                                          Hÿÿ74 4 3ÿ 9I83K7Pÿ £  |Vÿ^_UV}XYÿWÿ̀|_}[XU_^|b 94739232 1ÿ5834
  |_}[XU_^|XU}U~U}U~XUW_|XWP
         5834ÿ                 05J4ÿ 2jÿmgvwgpniosÿygppÿNnu9qoÿjwyy4ÿu4g52    1Jÿ3DN4ÿÿN 932 1ÿ                                N5 ÿ 34  ¨3ÿÿ         1541¦ I4 ÿ L 95ÿ Y`             K\Y±~_ÿW|_}~[YXÿU__Y\^Y}|XÿWYÿ_~ÿU}V|YYUÿW¤ÿÿ̀|Wÿ ÿK[Yÿ^Y_ÿ\[Yÿ|ÿUVYU¤ÿ£|Vÿ
             ÿ                 KoqxgP                                      qm iosMÿpfghijkÿ
                                                                                          f l m
                                                                                              nil oÿKgHsHM
                                                                                                         ÿtino gp
                                                                                                                pÿlmÿni
                                                                                                                      xg PHÿ8ÿ         87 22ÿ
                                                lmrgmpSÿiorihqngÿijÿlfgoiospMÿhylpiospMÿzlimÿrimgMÿlmÿiopnmwhnilopÿmgvwgpngrH KgxqiyPÿ KgxqiyPÿ
                                                                                                                                                N8N49   745ÿÿ    8   477 ÿ
                                                                                                                                                      KgxqiyPÿ KtgPÿ 2154¨21J UY_|`]ÿ                [W[Yÿ]Y|ÿW[ÿ̀\YÿP UW}_[|]ÿ_ÿ|Y]^^WY_ÿ|Y_ÿ|ÿ¥YWẀ_~_Y[ÿU}V_W]W¥XP[ÿ
      ÄÕÖÂÔÖÎÄÎÂ ¹³ÇÉ¾½½¾× ØººµÿÙ¾¶½É·Ú                                                                                                                                                                         Ïº·¾ ÛÜÝÞÏÅÜÑÿßÃÄà»¶¿á




 _cYcHÿ8552
          YX|Y~ÿ32
                [ÿY18
                     U|W[ÿÿÿII4   137
                               Wÿ̀{   Mÿ217
                                      ÿW UV390
                                                Y_ÿ}||32
                                                       }UVÿ17
                                                           }~~Mÿe04
                                                                |W[}7\32
                                                                        ÿ^}17
                                                                            YXÿMÿÿ̀4[3YY~HYÿÿ~
                                                                                               b{ÿ_~Y_Xÿÿ^\}[ÿ[YUYXX|]ÿWÿ̀[W[}^^Y}\ÿW_~Y_XÿW_~Y_Xÿ̀W_ÿ|_}[XU_^|XÿWÿ̀^_WUYY~[Xÿ[W\[ÿW[\]ÿ}ÿUW~YỲ[~}[|ÿÿX^YU}\ÿ}|VW_}|W[Xÿ|WÿYÿ



 cHÿÿ9549ÿÿ49322832 1HÿÿOkÿpisoiosÿgyltMÿ2ÿhgmnijkÿnuqnÿ2ÿtiyyÿfqkÿqyyÿhuqmsgpÿKrgflpinÿfywpÿqrriniloqyPMÿlmMÿtugmgÿqffyihqygMÿfmlxfnykÿnqgÿqyyÿoghgppqmkÿpngfpÿnlÿpghwmgÿ
 fqkxgonÿworgmÿnugÿmixioqyÿwpnihgÿ8hnH                5qng ÕÖÎÂÖÎÄÎÂ                                 7isoqnwmg øÿ1ã23ÿéôü
J¦cdÿKd§cTP
